Case 7:20-mj-O0800 Document 1 Filed on 03/24/20 in TXSD Page 1 of 2

Unis Bias Bide ewina Complaint
Sontrrenr sistteror texas

a _ UNITED STATES DISTRICT COURT
F MAR 24 2020 2 FAR -

 

 

 

. for the:
. David J. Bradley, Clerk Southern District of Texas
—_ United States of America )
Vv. )
Andres GARZA ) Case No. M-20~ @00-™
. )
Use poe. Wi /iI7e 3
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | March 23, 2020 in the county of Starr in the
Southern District of Texas — , the defendant(s) violated:
_ Code Section Offense Description
21 USC 841 Knowingly and Intentionally Possess with Intent to Distribute a Controlled

Substance, that is approximately 4.06 Kilograms of Cocaine, a Schedule II
Controlled Substance Under the Controlled Substances Act

. This criminal complaint is based on these facts:

See Attachment A

@ Continued on the attached sheet.

    

 

Aypercel hen AusA Fi ntea eb. Dobhrn. Leaman inate

om 3/ 24 | toto. Alexandro Solis DEA TFA

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 03/24/2020 . SeeS Pack, Ne
Lon Judge’s signature

City and state: McAllen, Texas Magistrate Judge Juan F. Alanis

 

Printed name and title
Case 7:20-mj-O0800 Document 1 Filed on 03/24/20 in TXSD_ Page 2 of 2

Attachment A

On March 23, 2020, at approximately 6:29 pm, GARZA drove a silver GMC Sierra pickup
truck bearing Texas license plates JHM3271 from Ciudad Miguel Aleman, Tamaulipas, Mexico
into the Roma, Texas Customs. and Border Protection (CBP) Port of Entry. CBP Officers placed
GARZA’s vehicle into secondary inspection for further investigation. During secondary inspection,
a CBP K-9 displayed a positive alert for the presence of narcotics on the engine compartment of
the vehicle GARZA was driving. Subsequently, CBP Officers found four bundles wrapped in black
tape inside the air filter housing of the vehicle (approximate weight 4.06 kilograms). CBP Officers
conducted a presumptive field test of the bundles resulting in a positive result for cocaine. At
that time GARZA was placed under arrest.

At approximately 8:00 pm, DEA Agent Victor Chica and TFA Alexandro Solis arrived at the
Roma, Texas, CBP Port of Entry, to interview GARZA. TFA Solis read GARZA his Miranda Rights in
his preferred language of English. GARZA stated that he understood his rights and agreed to speak
to agents.

GARZA stated that he traveled from Roma, Texas, to Ciudad Miguel Aleman, Mexico,
earlier that afternoon to buy meat and sodas. GARZA stated while he was at the meat market, he
was approached by a male that he only knows as aka “Flaco” who offered GARZA $2,000.00 USD
to transport marijuana in GARZA’s truck into the United States. GARZA stated that he agreed to
transport marijuana for payment and “Flaco” took GARZA’s truck to an unknown location and
returned it a short time later. GARZA stated that he was instructed by “Flaco” to drive his truck
to the Border Town store or the Saenz Mini Mart in Roma, Texas. GARZA stated that he knew
that what he was doing was illegal, but he did it for the money.
